Title: To George Washington from Robert Lewis, 10 January 1791
From: Lewis, Robert
To: Washington, George



Honored Uncle
Philadelphia 10th January 1791

In requesting your attention to a subject of the greatest importance to Myself, and in begging your permission to communicate it with freedom and confidence, I trust I shall not trespass on the respect which your goodness toward me has deeply impressed on My Mind.
My opinions of happiness, and the inclinations of My heart have determined Me to change my situation in life—with a view to this great object I declared my regards, when last in Virginia, to a young lady whose beauty & Merit had engaged my affections and esteem, and whose worth will I fondly hope entitle her to your approbation, which will Ensure to me every happiness I desire. It was impossible for Me to take this determination without thinking of the consequence which might attend My connexion with you, Sir—under that idea I beg leave to assure you, that it is My first wish to remain with you, to profit from a situation

so Eligible as the patronage of an Uncle whom I love with the purest affection—and if the change which I mention, may be reconciled to that wish, I shall be perfectly happy—but if that is impossible, I shall hope to carry me into the retirement of a Country life, the continuance of your regards, which I value far above all price.
To avoid the Embarassment which I apprehended to myself from personal communications of this matter in the first instance, I have used the liberty of addressing you by letter—Should you desire to learn any particulars, I shall be happy to Explain them in a conversation. I intreat you to believe that I shall ever remain your dutiful Nephew, and Obliged Humble Servant

Robt Lewis

